In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/21 has been entered. Claims 52, 60, 68 and 71 have been amended; and claims 75, 78, 85 and 86 cancelled. Claims 52 – 60, 62 – 71, 73, 74, 76, 77, and 79 – 84 are pending.

Response to Amendments / Arguments
Applicant’s arguments regarding the previously raised claim rejections under 35 USC 103 have been fully considered but they are not persuasive, as detailed below.
Amended claim 52 versus the Poletti – Dudley – Kubota combination:
(a)	Applicant has added the limitations of canceled claim 78 into amended claim 52 and argues that “As noted at Section VI A. "Dependence on input pulse wavelength" (referred to by the Examiner), Dudley is specifically directed to supercontinuum (SC) generation in photonic crystal fiber (PCF): … Both Poletti and ” (2nd and 3rd complete para. on p. 13 of the Remarks).
The Examiner respectfully disagrees and notes that Applicant appears to have overlooked/disregarded the fact that Dudley describes that super-continuum can be generated and, in fact, has been generated in BOTH all-solid/conventional fibers (Section II.B “Results in conventional fiber”; pp. 1137 – 1139) AND micro-structured/photonic-crystal fibers (Section II.C “Results in photonic crystal fiber” and Section III on pp. 1139 – 1143) by implementing a regime of anomalous dispersion and soliton propagation (p. 1138 and Section V). In fact, Section II.B describes the history of a transition from all-solid/conventional fibers to micro-structured/photonic-crystal fibers, the latter type providing a high conversion efficiency but using a same general phenomenon/mechanism of spectral broadening. Thus, Applicant makes an invalid attempt to limit the applicability of the nonlinear process described by Dudley to only micro-structured/photonic-crystal fibers.  All-solid/conventional fibers commonly have a step-index, such as that shown in Fig. 6a of Poletti (also “… we present general design rules and a simple algorithm to design high index contrast, step-index fibers (SIFs) with an arbitrary value of dispersion (D) and dispersion slope (DS) at a selected wavelength within the transparency window of the core glass”, 1st complete par. on p. 69 of Poletti, emphasis added).   
(b)	Applicant quotes passages from Dudley (1st and 2nd complete para. of p. 14) and alleges that “Dudley therefore expressly teaches that supercontinuum generation exploiting soliton dynamics (as referred to by Poletti) occurs at pump wavelengths shorter than the ZDW, as well as at wavelengths longer than the ZDW. The Examiner's assertion that Dudley teaches that the pump light must contain wavelengths longer than the ZDW of the fiber is simply not correct” (3rd complete para. on p. 14, emphasis added).
The Examiner notes that Applicant’s argument is fundamentally flawed for at least reasons:

(ii)	The argument is also flawed because it mischaracterizes the dynamics of super-continuum generation as a function of the pump wavelength, as presented in Fig. 13 of Dudley. Figure 13 and its description (pp. 1155 – 1156) clearly explain that, for a nonlinear fiber with ZDW = 780 nm, the generated spectrum broadens as the pump wavelength is changed/tuned to longer wavelengths. For pump wavelengths shorter than the ZDW (600, 650, and 700 nm in the top 3 graphs), the generated spectrum is somewhat broadened but much less than when the pump wavelength becomes longer than the ZDW = 780 nm (800 nm and 900 nm in the bottom 2 graphs). Contrary to Applicant’s assertion/implication that Dudley provides two alternatives (i.e., “longer than the ZDW” and “shorter than the ZDW”) as equally workable choices for supercontinuum generation, Dudley is very clear in his teachings that pump wavelengths longer than the ZDW are to be used in order to broaden the generated spectrum to a super-continuum level. Furthermore, Dudley analyzes the dynamics in Fig. 13 and, not surprisingly, further directs his analysis to pump wavelengths in the 800 – 950 nm range which is longer than the ZDW (Figs. 15 and 16; the right column on p. 1156).  

Amended claim 52 versus the Hirano – Hagen – Kubota combination:
Applicant argues, with reference to the embodiment in Fig. 20, that “Applicant respectfully notes that the Office's calculation contains an erroneous additional 100nm; the correct calculation to determine the maximum possible difference between the pump wavelengths and the ZDW of the embodiment of Figure 20 of Hirano ” (1st and 2nd complete para. 19).
The Examiner respectfully disagrees and notes the following:
(i)	Applicant overly simplistically does not take into consideration a finite/non-zero bandwidth of a typical pump source. A pump source with a center waveguide (e.g., 4 = 1620 nm; para. 0037) emits wavelengths shorter and longer than the center wavelength.
(ii)	More importantly, Applicant does not take into consideration the Hirano reference in its entirety. For example, Figure 24 of Hirano shows a dispersion profile having a ZDW of about 1475 nm. A light source 100 that pumps a nonlinear fiber 90 (as shown in Fig. 5) generates pump wavelengths (4) “in a wavelength range of 1520 nm to 1620 nm” (para. 0037). Hence, Figure 24 of Hirano supports an embodiment wherein the difference between the pump wavelengths (up to 1620 nm) and the ZDW (1475 nm) is up to 1620 – 1475 = 145 nm which is within only 5 nm from the recited 150 nm. Furthermore, Hirano expressly teaches that the (shorter) ZDW can be as short as 1400 nm (para. 0011, 0032, and claim 6). Hence, the general teachings of Hirano consider that the difference can be at least as large as 1620 – 1400 = 220 nm, which exceeds the recited lower range limit of 150 nm. Applicant is reminded that a prior-art reference, such as Hirano, is to be considered in its entirety, including all teachings and disclosed or suggested embodiments.   

Independent claims 52 and 71 are rejected, as detailed below, by using the previously applied alternative grounds of rejections based on the primary references of Poletti and Hirano. Applicant has added the limitations of claim 84 (same as those of cancelled claims 85 and 86) and thereby necessitated the application of the Xia reference. 
As a general comment with respect to the instant application and Applicant’s arguments, it is noted that the instant application describes a method of generating supercontinuum, via a nonlinear process of spectral broadening, by using a nonlinear optical fiber with a properly configured dispersion profile. Such approach has been well known in the art for over a decade with a plethora of prior-art references available. The approach can be applied to either an all-solid fiber or a micro-structured/holey/photonic-crystal fiber, as long as a proper dispersion profile is designed in the fiber and a high enough level of optical density at a proper pump wavelength is provided in the fiber. The instant application provides only scarce details of such fibers and only on a rather general level, by using such general parameters as the numerical aperture and core diameter of a nonlinear fiber. Illustrated suitable/workable materials and dopants are also well known in the art of nonlinear optical fibers. Applicant’s arguments/assertions and “claim limitation inter-mixing” attempt to find a small gap in a very crowded technical field and have thus far failed to do so.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 52 – 60, 62 – 66, 71, 73, 74, 77, and 79 – 82 are rejected under 35 U.S.C. 103(a) as being unpatentable over “All-solid nonlinear singlemode fibers with a tailored dispersion profile” by Poletti et al, Optics Express, vol. 19, No. 1, pp. 66 – 80, 2011 (hereinafter Poletti), in view of “Supercontinuum generation in photonic crystal fiber” by Dudley et al, Reviews of Modern Physics, vol. 78, pp. 1135 – 1184, 2006 (hereinafter Dudley), and further in view of Kubota et al (US Pat. # 6,198,870 B1).
Regarding claims 52 and 62, Poletti describes (Figs. 5 (right graph) and 8a; page 79) a nonlinear fiber (“highly nonlinear fibers” in the Abstract) for a supercontinuum light source (“fibers with dispersive profiles suitable for efficient and wide-bandwidth supercontinuum generation” at 1st complete par. on p. 79; last par. of Section 6 on p. 80) that comprises a pump light source arranged to emit pump light (having a pump wavelength close to a zero dispersion wavelength of the nonlinear fiber; 1st complete par. on page 79), the nonlinear fiber having a core arranged to receive the pump light (the core comprises a nonlinear material which must be pumped in order to generate supercontinuum; e.g., 2nd par. of Section 4; par. bridging pp. 76 – 77; 1st par. of Section 6 on p. 78),
wherein the pump light and nonlinear fiber are arranged so that a supercontinuum comprising infrared wavelengths (“calculated dispersion of a fiber for mid-IR supercontinuum generation from a 2 m pump” at 1st complete par. on p. 79, emphasis added) is generated in the nonlinear fiber from the pump light, the nonlinear fiber having a dispersion profile (Fig. 8a; 1st complete par. on p. 79).
The dispersion profile in Fig. 8a of Poletti has the same main features (including its shape) as that shown by Figs. 1a, 6, and 11a of the instant application and comprises:

b. 	a positive peak value (around 10 ps/nm/km) at a peak wavelength (around 2500 nm) longer than the zero dispersion wavelength ZDW (2000 nm), and
c. 	a minimum (negative) value of dispersion Dmn at a minimum wavelength (around 3600 nm) longer than the peak wavelength.

    PNG
    media_image1.png
    523
    767
    media_image1.png
    Greyscale

Annotated Fig. 8a of Poletti.

While the dispersion profile in Fig. 8a of Poletti is designed/shown, by way of illustration but not limitation, for a tellurite glass (1st complete par. on p. 79), Poletti expressly teaches a variety of nonlinear materials (7 alternative materials are listed in Fig. 5) that are suitable for making nonlinear optical fibers (1st par. on page 75) and include both a tellurite glass (TeO2-ZnO) and a fluoride glass (ZBLAN) (see also the arguments in the Section “Response to Arguments” of the Office Action 8/2/17 and the Examiner’s Answer of 5/3/18). As clearly seen in Fig. 5 (right graph), the fluoride glass (ZBLAN) has a zero dispersion wavelength ZDW of around 1600 nm m and 2 – 3 m respectively). Thus, the teachings of Poletti at the very least render obvious that ZBLAN (which is a fluoride glass) can be used in the core of the nonlinear fiber as a nonlinear material choice alternative to tellurite glass. For both tellurite and ZBLAN, the above-referenced general features (including the shape) of the dispersion profile must remain the same as shown in Fig. 8a in order to be able to generate supercontinuum using the same mechanism exploiting “soliton dynamics [5] (1st complete par. on p. 79). The use of ZBLAN (and a variety of the other 6 alternative material choices expressly considered by Poletti) in the core provides flexibility in choosing/obtaining a (desired) wavelength range/span of the generated continuum: for example, compared to tellurite glass, ZBLAN provides a supercontinuum light with a wavelength range/span shifted to shorter wavelengths by roughly 2000 – 1600 = 400 nm due to a shorter ZDW of ZBLAN (1600 nm) compared to the ZDW of tellurite glass (2000 nm).
Both tellurite glass and ZBLAN are transparent at a wavelength longer than 3 m (Figs. 5 and 8a extend to at least 4 m).
Poletti does not expressly teach/state that (i) the pump wavelength is to be longer than the zero dispersion wavelength ZDW and that (ii) fluoride glass can comprise InF3. However, Dudley and Kubota provide features (i) and (ii) respectively, as detailed below.   
As for feature (i), Poletti teaches that the type of dispersion profile in Fig. 8a is “suitable for efficient and wide-bandwidth supercontinuum generation, where a ZDW must be positioned close to the pump wavelength and an anomalous dispersion region at longer wavelengths is beneficial to exploit soliton dynamics [5] (1st complete par. on p. 79, emphasis added), but does explicitly show the results of Reference 5 that the pump light is to have wavelengths longer than ZDW, i.e., in “an anomalous dispersion region at longer wavelengths”. However, Dudley (which is Reference 5 in Poletti) describes supercontinuum generation employing soliton-based methods (Section V; pp. 1147 – 1153) and expressly teaches (Section VI. A “dependence on input pulse wavelength”, especially Fig. 13 and 1st complete par. on p. 1155) that the pump light must contain wavelengths longer than the ZDW of the fiber in order to generate light in a broad spectral range / supercontinuum: as seen, for a ZDW of 780 nm, a pump wavelength of 600 nm < ZDW in the uppermost graph in Fig. 13 produces a rather narrow spectral range, while a pump wavelength of 900 nm > ZDW in the bottommost graph results in a broad-spectrum/supercontinuum generated light. Just as noted by Poletti, Dudley emphasizes that “For pump wavelengths exceeding 780 nm (examiner’s note: ZDW), the energy transferred into the anomalous GVD regime increases, and soliton dynamics play an increasingly important role” (1st complete par. on p. 1155, emphasis added). It would have been obvious to a person of ordinary skill in the art that the nonlinear fiber with a dispersion profile suitable for supercontinuum generation, as taught by Poletti and suggested (1st complete par. on p. 79) for use with a soliton-based method(s) of Reference 5 (which is the Dudley reference), should be pumped by a pump source having one or more preferred wavelengths which are longer than the ZDW of the dispersion profile, as expressly taught/shown by Dudley, so that a broad-spectrum/supercontinuum of the generated light can be created (Fig. 13; 1st complete par. on p. 1155 of Dudley; see also the arguments above in the Section “Response to Amendments / Arguments”).
As for a particular offset between the ZDW and a (longer) pump wavelength(s), Dudley provides, by way of example but not limitation, a difference of 900 – 780 = 120 nm (bottommost shorter/smaller that the ZDW of ZBLAN (around 1600 nm; Fig. 5 and Table 1 of Poletti). For the much larger/longer ZDW of ZBLAN, a corresponding/optimum offset would be more than 120 nm. It is also noted that that (i) the recited lower range limit (150 nm) depends on a particular optical fiber (its layer structure and sizes and compositions of the constituent layers, etc.); that (ii) the instant application does not provide any criticality for the exact value of the recited range limit; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that “A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective.” In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for a person with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, Dudley expressly teaches (Fig. 13; 1st complete par. on p. 1155) that the offset between the ZDW and the pump wavelength affects/impacts the spectral width of the generated light. 
As for feature (ii), while Poletti does not expressly teach that the fiber core can comprise InF3, Kubota discloses (Abstract; col. 1, line 61 through col. 2, line 5) a nonlinear fiber for light amplification and lists a variety of suitable materials, the variety including halide glasses, the latter comprising fluoride glass (“the halide glasses as the host material of the core are fluoride glasses …”; col. 3, lines 20 - 22) which is a nonlinear material (as is both well-known and cited by Poletti).  Kubota expressly teaches (col. 6, lines 18 – 20) that the optical fiber can have a fluoride glass core comprising InF3. It would have been obvious to a person of ordinary skill in the art fluoride glass core of the fiber of Poletti can additionally be doped with InF3, as a suitable/workable dopant material choice considered/cited by Kubota. The use of various materials/dopants, such as InF3, provides a great degree of flexibility in designing a desired fiber profile, including a dispersion profile (determined by the wavelength dispersions of all constituent materials) with a complex shape (such as that in Fig. 8a of Poletti).
Finally, the Poletti – Dudley – Kubota combination that the contemplated nonlinear fiber is an all-solid (not micro-structured) step-index fiber. Poletti states that “… we present general design rules and a simple algorithm to design high index contrast, step-index fibers (SIFs) …” (1st complete par. on p. 69, emphasis added). Dudley also describes that supercontinuum can be generated and, in fact, has been generated in both all-solid/conventional fibers (Section II.B “Results in conventional fiber”; pp. 1137 – 1139) and micro-structured/photonic-crystal fibers (Section II.C “Results in photonic crystal fiber” and Section III on pp. 1139 – 1143) by using a regime of anomalous dispersion and soliton propagation (p. 1138 and Section V). In fact, Section II.B describes the history of a transition from all-solid/conventional fibers to micro-structured/photonic-crystal fibers. All-solid/conventional fibers commonly have a step-index profile (such as that shown in Fig. 6a of Poletti). 
In light of the foregoing analysis, the Poletti – Dudley – Kubota combination teaches expressly or renders obvious all of the recited limitations. 
To sum up the applied rejections, Poletti teaches a nonlinear optical fiber for generating a supercontinuum, when pumped by a pump light source, by using the same dispersion profile (Fig. 8a) and the same (soliton-based) mechanism/phenomenon for creating supercontinuum as those used by the claimed invention. The fiber can be made from a fluoride glass (such as ZBLAN) as a suitable/workable material choice, and has an all-solid form (not a microstructured longer than the ZDW of the fiber in order to generate light in a broad spectral range / supercontinuum. Poletti considers nonlinear fibers comprising fluoride glass (ZBLAN), while Kubota exemplifies nonlinear fibers comprising fluoride glass with InF3.  
As an aside and further relevant comments, it is also noted that the Poletti – Dudley – Kubota combination considers a nonlinear fiber with a dispersion profile (Fig. 8a of Poletti) that has the same features (including its shape) as that shown by Figs. 1a, 6, and 11a of the instant application. The nonlinear fiber has a core formed from the same material (fluoride glass/ZBLAN) and is designed/optimized for the same application (supercontinuum generation in the mid-infrared region), wherein supercontinuum generation is produced using similar/same soliton-based enabling mechanisms (cited by Poletti for Ref. 5) as those of the instant application. The Poletti – Dudley – Kubota combination would provide a person of ordinary skill with all necessary techniques/tools to design/optimize the nonlinear fiber (Section 3 of Poletti provides specific step-by-step instructions 1 – 6 for designing a nonlinear fiber with a desired dispersion profile), while the optimization would be well within the ordinary skill in the art, performed for the same application/benefit, and yield optimum values of the dispersion profile and pump wavelengths that are same/comparable to the values recited by the claims.
Regarding claims 53 – 59, 63, 64, 73, and 74, as a general comment essential for all these claims, it is noted that the Poletti – Dudley – Kubota combination considers a nonlinear fiber with a dispersion profile (Fig. 8a of Poletti) that has the same main features (including its shape) as that shown by Figs. 1a, 6, and 11a of the instant application. The nonlinear fiber has a core formed from the same material (fluoride/ZBLAN) and is designed/optimized for the same application (supercontinuum generation in the mid-infrared region), wherein supercontinuum generation is produced using similar/same soliton-based enabling mechanisms (cited by Poletti and expressly taught by Dudley in Sections V and VI) as those of the instant application. Furthermore, the Poletti – Dudley – Kubota combination would provide a person of ordinary skill with all necessary techniques/tools to design/optimize the nonlinear fiber (Section 3 of Poletti provides specific step-by-step instructions 1 – 6 for designing a nonlinear fiber with a desired/needed dispersion profile), while the optimization would be well within the ordinary skill in the art, performed for the same application/benefit, and yield optimum values of the dispersion profile and pump wavelengths that are same/comparable to the values recited by the claims.
It is also noted that that (i) the recited range limits depend, inter alia, on a particular optical fiber (its layer structure and sizes and compositions of the constituent layers, etc.); that (ii) the instant application does not provide any criticality for the exact values of the recited range limits; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that “A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective.” In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for a person with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Poletti – Dudley – Kubota combination emphasizes the importance of a properly designed dispersion profile (Poletti) and a properly selected pump wavelength (Dudley) in order to achieve a certain/desired supercontinuum. 
Further for claims 53, 55, 57, 73 and 74, the Poletti – Dudley – Kubota combination considers that the pump wavelength(s) is preferably longer than the ZDW (in order to generate a broad spectrum/supercontinuum; see the arguments above), the spectral difference/offset varying from a small amount (e.g., 20 nm and 110 nm in the two bottommost graphs in Fig. 13 of Dudley) to at least 150 nm (see the arguments for claim 52 above). At the same time, the peak wavelength can be longer than the ZDW by as much as 500 nm (as in Fig. 8a of Poletti). Thus, the Poletti – Dudley – Kubota combination considers embodiments wherein the peak wavelength is longer than the preferred pump wavelengths (which are in turn longer than the ZDW). Finding workable/optimum ranges of the spectral offsets between the peak wavelength and the (shorter) preferred pump wavelengths and between the peak wavelength and the ZDW is well within the ordinary skill (see the general comments provided above for the dependent claims). Using most or all of the pump radiation energy at an optimum/workable spectral offset from the ZDW would also be within the ordinary skill. 
Further for claims 54 and 56, the Poletti – Dudley – Kubota combination considers that the preferred pump wavelengths are longer than the ZDW (as taught by Dudley), and so is the peak wavelength (which is longer than the pump wavelengths, as detailed above), while the ZDW of ZBLAN is around 1.6 microns (curve 2 in the right graph in Fig. 5; Table 1 of Poletti). 
Further for claim 58, the Poletti – Dudley – Kubota combination considers that the minimum wavelength is longer than 2 m: indeed, the minimum wavelength is about 3.6 m for tellurite glass (as shown in Fig. 8a of Poletti) and would need to be shifted to shorter wavelength by about 0.4 m (the difference between the ZDWs of tellurite (2.0 m) and ZBLAN (1.6 m); see the arguments for claim 52 above), while still being longer than 2.0 m. 
Further for claim 59, the Poletti – Dudley – Kubota combination considers that the nonlinear fiber is arranged so that for a range of wavelengths (around the minimum wavelengths in Fig. 8a of Poletti) the dispersion is lower than the dispersion at the preferred pump wavelengths (on the left side of the peak wavelengths) by at least 5 ps/(nm*km) (Fig. 8a shows a difference of about 10 ps/(nm*km) between the dispersion values at the peak and minimum wavelengths.
Further for claim 60, the Poletti – Dudley – Kubota combination considers a wide variety of suitable/workable dispersion profiles/shapes. The dispersion Dmn at the minimum wavelength can be either negative (as in Fig. 8a of Poletti) or positive (as the rightmost curve in Fig. 7 for     d = 3.87 m and n = 0.06), as a matter of suitable/workable dispersion profiles/shapes as long as they each provide a region of anomalous dispersion (with a negative slope of the dispersion prolife) as required for spectral broadening and supercontinuum generation.     
Further for claims 63 and 64, the Poletti – Dudley – Kubota combination considers that the generated supercontinuum extends into the mid-IR region longer than the ZDW (1600 nm for ZBLAN), pump wavelength(s) (at least 150 nm longer than the ZDW), and the peak wavelength (longer than the pump wavelength), the range comprising wavelengths longer than 1800 nm (see the arguments above and those for claim 52). Optimization/maximization of the supercontinuum spectral range (e.g., beyond the minimum wavelength) would be within the ordinary skill in the art (see the general comment above). 
Regarding claim 65, Poletti expressly teaches that the disclosed fiber can have a refractive index contrast n = ncore – nclad of at least 0.15 (e.g., a range of n ~ 0.05 – 0.2 is cited at 1st complete par. on p. 76; n [Symbol font/0xBB] 0.15 is selected for the design in Fig. 8a, 1st complete par. on ncore and nclad are the refractive indices of the core and cladding respectively. The numerical aperture NA is (by definition):
                        
                            N
                            A
                            =
                            
                                
                                    
                                        n
                                    
                                    
                                        c
                                        o
                                        r
                                        e
                                    
                                    
                                        2
                                    
                                
                                -
                                
                                    
                                        n
                                    
                                    
                                        c
                                        l
                                        a
                                        d
                                    
                                    
                                        2
                                    
                                
                            
                            =
                            
                                (
                                
                                    
                                        n
                                    
                                    
                                        c
                                        o
                                        r
                                        e
                                    
                                
                                +
                                
                                    
                                        n
                                    
                                    
                                        c
                                        l
                                        a
                                        d
                                    
                                
                                )
                                (
                                
                                    
                                        n
                                    
                                    
                                        c
                                        o
                                        r
                                        e
                                    
                                
                                -
                                
                                    
                                        n
                                    
                                    
                                        c
                                        l
                                        a
                                        d
                                    
                                
                                )
                            
                            ≈
                            
                                2
                                
                                    
                                        n
                                    
                                    
                                        c
                                        o
                                        r
                                        e
                                    
                                
                                ∆
                                n
                            
                        
                     (for n << 1)
The NA value corresponding to n [Symbol font/0xBB] 0.15 and ncore [Symbol font/0xBB] 1.5 (which is for ZBLAN according curve 2 in the left graph in Fig. 5) is                         
                            N
                            A
                            =
                            
                                2
                                *
                                1.5
                                *
                                0.15
                            
                            =
                            0.67
                            >
                            0.3
                            .
                        
                    
 Hence, the Poletti – Dudley – Kubota combination renders obvious a range of NA values than at least overlaps with the recited range and a prima facie case of obviousness exists (MPEP 2144.05; see also the general comments for claims 53 – 59, 63, 64, and 73 – 75 above).
Regarding claim 66, the Examiner took official notice in the Office Action of 3/14/16 that such elements as a pulse picker and a frequency multiplier were well known in the art of optical light generators. Since Applicant has not traversed the official notice, the fact of common knowledge has become applicant admitted prior art. The use of a pulse picker and a frequency multiplier would have been an obvious choice for the pump light source in Poletti and well within the ordinary skill in the art, while providing a capability of adjusting a repetition rate of generated light (supercontinuum).
Regarding claim 77, Poletti provides (last par. on p. 79) an example of a fiber with an extremely large index contrast and states that a corresponding interaction length can be down to centimeters. ZBLAN fibers would have a lower index contrast and, hence, requite longer interaction lengths. Dudley provides an example of a 2-meter long fiber (1st par. of Section C on p. 1169). Hence, the Poletti – Dudley – Kubota combination renders obvious a range of fiber lengths than at least overlaps with the recited range and a prima facie case of obviousness exists (MPEP 2144.05; see also the general comment for claims 53 – 59, 63, 64, and 73 – 75 above).
Regarding claim 79, the Poletti – Dudley – Kubota combination considers supercontinuum generation in the mid-ID region, including wavelengths longer than 3 m at which ZBLAN is still transparent (see also the general comment for claims 53 – 59, 63, 64, and 73 – 75 above).     
Regarding claims 80 and 81, Dudley provides, by way of example but not limitation, a pump light source with a peak power level of 500W and a pulse duration of 10 – 500 ps which at least overlap with the corresponding recited ranges and a prima facie case of obviousness exists (MPEP 2144.05; see also the general comment for claims 53 – 59, 63, 64, and 73 – 75 above).
Regarding claim 82, Kubota expressly teaches (col. 6, lines 18 – 20) that the optical fiber can have a fluoride glass core comprising InF3 with a concentration of 18 mol%, the concentration being with the recited range and hence, a prima facie case of obviousness exists (MPEP 2144.05). It is also noted that (i) the recited range limits depend on a particular application/implementation of the supercontinuum source (including the physical parameters and desired optical characteristics of a particular nonlinear fiber, a particular pump wavelength, etc.); that (ii) the instant application does not provide any criticality for the exact values of the recited range limits; and that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233).
Regarding claim 71, the teachings of Poletti, Dudley, and Kubota combine (see the arguments and motivation for combining as applied to claim 52 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claim 52. Specifically, the Poletti – Dudley – Kubota combination considers a nonlinear fiber (“highly nonlinear fibers” in the Abstract; Figs. 5 (right graph) and 8a; page 79 of Poletti) for a supercontinuum light source (“fibers with dispersive profiles suitable for efficient and wide-bandwidth supercontinuum generation” at 1st complete par. on p. 79; last par. of Section 6 on p. 80) that comprises:
having a pump wavelength close to a zero dispersion wavelength of the nonlinear fiber; 1st complete par. on page 79), the nonlinear fiber having a core arranged to receive the pump light (the core comprises a nonlinear material which must be pumped in order to generate supercontinuum; e.g., 2nd par. of Section 4; par. bridging pp. 76 – 77; 1st par. of Section 6 on p. 78),
wherein the pump light and the nonlinear fiber are arranged so that a supercontinuum comprising infrared wavelengths (“calculated dispersion of a fiber for mid-IR supercontinuum generation from a 2 m pump” at 1st complete par. on p. 79, emphasis added) is generated in the nonlinear fiber from the pump light, the nonlinear fiber being a step-index fiber (“we present general design rules and a simple algorithm to design high index contrast, step-index fibers” in 1st complete par. on p. 69) and having a dispersion profile (Fig. 8a; 1st complete par. on p. 79), 
wherein the core can be formed of a fluoride glass (e.g., ZBLAN; curve 2 in Fig. 5; row “Fluorides” in Table 1; 1st par. on page 75) comprising InF3 (according to the teachings of Kubota (col. 6, lines 18 – 20), as detailed above for claim 52),
wherein the dispersion profile meets the recited features (a) – (b), as detailed above for claim 52 (including annotated Fig. 8a of Poletti provided therein), and
wherein the nonlinear fiber is transparent at a wavelength longer than 3 m, and wherein said pump light is arranged to comprise energy at one or more preferred pump wavelengths which are longer than said zero dispersion wavelength ZDW by 150nm or more (according to the teachings of Dudley, as detailed above for claim 52).
Finally, Kubota also provides an example of a nonlinear fluoride glass fiber that comprises PbF2 at 8 mol % (col. 4, lines 36 – 40). It would have been obvious to a person of ordinary skill in the art that the fluoride glass core of the fiber of the Poletti – Dudley – Kubota combination can additionally be doped with PbF2, as considered by Kubota. The use of various 2, provides a great degree of flexibility in designing a desired fiber profile, including a dispersion profile with a complex shape (such as that in Fig. 8a of Poletti). The concentration cited by Kubota is within the recited range and hence, a prima facie case of obviousness exists (MPEP 2144.05). It is also noted that (i) the recited range limits depend on a particular application/implementation of the supercontinuum source (including the physical parameters and desired optical characteristics of a particular nonlinear fiber, a particular pump wavelength, etc.); that (ii) the instant application does not provide any criticality for the exact values of the recited range limits; and that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233).

Claim 67 is rejected under 35 U.S.C. 103(a) as being unpatentable over Poletti in view of Dudley, in view of Kubota, and further in view of Knox et al (US Pat. # 7,403,688 B2).
Regarding claim 67, while the Poletti – Dudley – Kubota combination does not detail such characteristic of the generated supercontinuum as its relative intensity noise (RIN), Knox discloses an optical fiber for production of low-noise supercontinuum (Abstract) and expressly teaches (col. 6, lines 50 - 56) that the generated supercontinuum can have RIN values as low as -123 dB/Hz. It would have been obvious to a person of ordinary skill in the art of nonlinear fibers and fiber-optic light generators that the supercontinuum source contemplated by the Poletti – Dudley – Kubota combination can be configured to generate a low-RIN supercontinuum, as illustrated and quantified by Knox, so that a supercontinuum source with a stable output power level can be enabled and provide a stable input power level to other devices (“important for many applications that needs [sic] stable input power”; col. 6, lines 53 – 56 of Knox).  

Claims 68 – 70, 76, 83, and 84 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poletti in view of Dudley, in view of Kubota, and further in view of “10.5W time-averaged power mid-IR supercontinuum generation extending beyond 4 mm with direct pulse pattern modulation” by Xia et al, IEEE Journal of Selected Topics in Quantum Electronics, vol. 15, No. 2, pp. 422 - 434, 2009 (hereinafter Xia).
Regarding claims 68, 69, and 83, the teachings of Poletti, Dudley, and Kubota combine (see the arguments and motivation for combining as applied to claim 52 above) to teach expressly or renders obvious a nonlinear fiber (“highly nonlinear fibers” in the Abstract; Figs. 5 (right graph) and 8a; page 79 of Poletti) for a supercontinuum light source (“fibers with dispersive profiles suitable for efficient and wide-bandwidth supercontinuum generation” at 1st complete par. on p. 79; last par. of Section 6 on p. 80) that comprises:
a pump light source arranged to emit pump light (having a pump wavelength close to a zero dispersion wavelength of the nonlinear fiber; 1st complete par. on page 79), the nonlinear fiber having a core arranged to receive the pump light (the core comprises a nonlinear material which must be pumped in order to generate supercontinuum; e.g., 2nd par. of Section 4; par. bridging pp. 76 – 77; 1st par. of Section 6 on p. 78),
wherein the pump light and the nonlinear fiber are arranged so that a supercontinuum comprising infrared wavelengths (“calculated dispersion of a fiber for mid-IR supercontinuum generation from a 2 m pump” at 1st complete par. on p. 79, emphasis added) is generated in the nonlinear fiber from the pump light, the nonlinear fiber being a step-index fiber (“we present general design rules and a simple algorithm to design high index contrast, step-index fibers” in 1st complete par. on p. 69) and having a dispersion profile (Fig. 8a; 1st complete par. on p. 79), 
ZBLAN; curve 2 in Fig. 5; row “Fluorides” in Table 1; 1st par. on page 75) comprising InF3 (according to the teachings of Kubota, as detailed above for claim 52),
wherein the dispersion profile meets the recited features (a) – (b), as detailed above for claim 52 (including annotated Fig. 8a of Poletti provided therein), and
wherein the nonlinear fiber is transparent at a wavelength longer than 3 m, and wherein said pump light is arranged to comprise energy at one or more preferred pump wavelengths which are longer than said zero dispersion wavelength ZDW by 150nm or more (according to the teachings of Dudley, as detailed above for claim 52).
As for the recited core diameter of less than 7 m and numerical aperture of more than 0.26, Poletti expressly teaches that “high index contrasts and small core diameters are needed, producing extremely high nonlinearities” (3rd par. on p. 80, emphasis added) and explicitly provides an example of a tellurite glass fiber with both a high index contrast (n = 0.15) and a core diameter smaller than 7 m (2.82 m cited at 1st complete par. on p. 79), but the Poletti – Dudley – Kubota combination does not explicitly state that the contemplated nonlinear fiber (made of fluoride glass) can have  BOTH a large numerical aperture value AND a small core diameter. However, Xia describes (e.g., Abstract; Tables II) a nonlinear optical fiber with a fluoride glass (ZBLAN) core (the same type as that in Poletti) for supercontinuum generation in the mid-IR region (i.e., the same application as in Poletti) and expressly provides examples of ZBLAN-core fibers having BOTH high numerical aperture values and small core diameters. For example, fiber FL#5 has a NA value of 0.3 and a core diameter of 7 m, while fiber FL#3 has a NA value of 0.16 and a core diameter of 5.7 m, the NA values and core diameters being comparable to, or overlapping with, the corresponding recited ranges. It would have been m in FL#2 down to 7.0 m in FL#5 extends the long-wavelength limit of the generated continuum from 4.1 m in FL#2 to 4.3 m in FL#5. This is accomplished by keeping the light confinement by increasing the numerical aperture NA from 0.2 in FL#2 to 0.3 in FL#5. An optical fiber is designed by simultaneously adjusting/optimizing a set of parameters, as is clearly shown in Table II wherein Xia adjusted/decreased the core diameter AND adjusted/increased the numerical aperture of FL#5 relative to FL#2 (see the additional explanation in the Section “Response to Amendments / Remarks” provided in the Office Action of 8/15/19).  The trend in Table II can be continued to core diameters below 7.0 m as long as the numerical aperture is increased by a corresponding amount to retain tight light confinement and low loss bending loss. Even if we assumed, arguendo, that 7.0 m is an absolute optimum value to be used as a target value for manufacturing, a core dimeter of an actual/manufactured fiber can still end up being less than 7.0 m due to manufacturing errors/tolerances, and such fiber would be fully operational. It is also noted that it has been held that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP 2123 [R-5], Parts I and II).
It is also noted that that (i) the recited range limits (a core diameter < 6.8 m and NA > 0.26) depend, inter alia, on a particular optical fiber (its layer structure and sizes and compositions of the constituent layers, etc.); that (ii) the instant application does not provide any In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for a person with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Poletti – Dudley – Kubota – Xia combination emphasizes the importance of a properly designed dispersion profile (Poletti) and Poletti expressly teaches that both “high index contrasts (Examiner’s note: large NA values) and small core diameters are needed, producing extremely high nonlinearities” (3rd par. on p. 80, emphasis added). Thus, the Poletti – Dudley – Kubota – Xia combination recognizes the code diameter and numerical apertures to be result-effective parameters.
In light of the foregoing analysis, the Poletti – Dudley – Kubota – Xia combination teaches expressly or renders obvious all of the recited limitations.  
Regarding claim 70, Poletti expressly teaches that the disclosed fiber can have a refractive index contrast n = ncore – nclad of at least 0.15 (e.g., a range of n ~ 0.05 – 0.2 is cited at 1st complete par. on p. 76; n [Symbol font/0xBB] 0.15 is selected for the design in Fig. 8a, 1st complete par. on p. 79), where ncore and nclad are the refractive indices of the core and cladding respectively. The numerical aperture NA is (by definition):
                        
                            N
                            A
                            =
                            
                                
                                    
                                        n
                                    
                                    
                                        c
                                        o
                                        r
                                        e
                                    
                                    
                                        2
                                    
                                
                                -
                                
                                    
                                        n
                                    
                                    
                                        c
                                        l
                                        a
                                        d
                                    
                                    
                                        2
                                    
                                
                            
                            =
                            
                                (
                                
                                    
                                        n
                                    
                                    
                                        c
                                        o
                                        r
                                        e
                                    
                                
                                +
                                
                                    
                                        n
                                    
                                    
                                        c
                                        l
                                        a
                                        d
                                    
                                
                                )
                                (
                                
                                    
                                        n
                                    
                                    
                                        c
                                        o
                                        r
                                        e
                                    
                                
                                -
                                
                                    
                                        n
                                    
                                    
                                        c
                                        l
                                        a
                                        d
                                    
                                
                                )
                            
                            ≈
                            
                                2
                                
                                    
                                        n
                                    
                                    
                                        c
                                        o
                                        r
                                        e
                                    
                                
                                ∆
                                n
                            
                        
                     (for n << 1)
The NA value corresponding to n [Symbol font/0xBB] 0.15 and ncore [Symbol font/0xBB] 1.5 (which is for ZBLAN according curve 2 in the left graph in Fig. 5) is                         
                            N
                            A
                            =
                            
                                2
                                *
                                1.5
                                *
                                0.15
                            
                            =
                            0.67
                            >
                            0.3
                            .
                        
                    

Regarding claim 76, the Poletti – Dudley – Kubota – Xia combination considers that the contemplated nonlinear fiber can have a core diameter larger than 4 m (e.g., 7 m) and a numerical aperture of more than 0.25 (e.g., 0.67), as detailed above for claims 52, 65, and 68.
Regarding claim 84, the Poletti – Dudley – Kubota – Xia combination considers that the contemplated nonlinear fiber can have a core diameter smaller than 7 m and a numerical aperture of more than 0.26, according to teachings/examples in Xia and as detailed above for claims 52, 65, and 68.

Claims 52, 56 – 58, 60, 62 – 64, 66, 71, 77, 79, and 82 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hirano et al (EP 1870747 A1) in view of “Generation of a Continuum Extending to the Midinfrared by Pumping ZBLAN Fiber With an Ultrafast 1550-nm Source” by Hagen et al, IEEE Photonics Technology Letters, vol. 18, No. 1, pp. 91 – 93, 2006 (hereinafter Hagen), and further in view of Kubota.
Regarding claims 52, 60, and 62, Hirano describes (e.g., Figs. 3 – 5, 20, and 24; Abstract; para. 0018, 0035 – 0039, and 0054 – 0057) a supercontinuum light source (identified as 1 in  Fig. 5) comprising a pump light source 100 (Fig. 5) arranged to emit pump light (“a high-power laser as pumping light” at para. 0028; also para. 0036 and 0037) and a nonlinear fiber 90 (Fig. 5) having a core (comprising 31 as shown in Fig. 3; para. 0018 and 0023) arranged to receive the pump light and generate SC light (Abstract),
an optical fiber and others having a structure for efficiently generating SC light while realizing high nonlinearity over a wide band” in the Abstract), the dispersion profile comprising (see annotated Fig. 24 below):
a. 	a zero dispersion wavelength ZDW (at around 1475 nm) equal to or longer than 1200 nm, 
b. 	a positive peak value (about +0.5 ps/nm/km) at a peak wavelength (around 1550 nm) longer than the zero dispersion wavelength ZDW (1475 nm), and
c. 	a minimum value (about  0.2 ps/nm/km which is positive/non-negative) of dispersion Dmn at a minimum wavelength (around 1730 nm) longer than the peak wavelength (1550 nm); and
wherein the nonlinear fiber is an all-solid (not micro-structured) fiber and a step-index fiber by having a stepwise refractive-index profile (step-index portions in Figs. 3 and 19 of Hirano).
Figure 24 shows a dispersion profile having a ZDW of about 1475 nm. A light source 100 that pumps a nonlinear fiber 90 (as shown in Fig. 5) generates pump wavelengths (4) “in a wavelength range of 1520 nm to 1620 nm” (para. 0037). Hence, Figure 24 of Hirano supports an embodiment wherein the difference between the pump wavelength (up to 1620 nm) and the ZDW (1475 nm) is up to 1620 – 1475 = 145 nm which is within only 5 nm from the recited 150 nm. Furthermore, Hirano expressly teaches that the (shorter) ZDW can be within the              1400 – 2000 nm range (para. 0011, 0032, and claim 6). Hence, the general teachings of Hirano consider that the difference can be at least as large as 1620 – 1400 = 220 nm, which exceeds the recited lower range limit of 150 nm and, hence, a prima facie case of obviousness exists (MPEP 
    PNG
    media_image2.png
    1008
    1513
    media_image2.png
    Greyscale
ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233). 

Annotated Fig. 24 of Hirano.

Hirano uses, by way of example but not limitation, silica glass as a suitable/workable material choice (para. 0024). While Hirano does not list other suitable/workable material choices for the nonlinear fiber, Hagen lists silica fibers as a known/prior-art material choice for ZBLAN (which is a fluoride-glass material and meets the limitations of claim 62; Fig. 1; see the first footnote under Table 1) and used for supercontinuum generation at longer wavelengths as those than can be achieved by silica-based fibers (last para. of Section I; Section II). It would have been obvious to a person of ordinary skill in the art that the nonlinear fibers of Hirano can be designed for, and implemented in, such fluoride-glass material as ZBLAN which an alternative material choice for supercontinuum generation as demonstrated by Hagen. Compared to silica glass exemplified by Hirano, ZBLAN can enable supercontinuum light sources operating at even longer wavelengths: Table 1 clearly shows that ZBLAN has a dispersion profile shifted to longer wavelengths so that its ZDW is longer than that of silica by about 300 nm and ZBLAN is transparent at wavelengths longer than 3 m (a maximum operating wavelength of 3570 nm in Table 1; the top curve in Fig. 2 of Hagen). Furthermore, ZBLAN has a much larger nonlinear coefficient than that of silica (about 5.7 times; para. bridging pp. 91 – 92) which improves the efficiency of supercontinuum generation. 
Hagen describes (Fig. 1; Sections I and II) a supercontinuum light source comprising a pump light source (comprising an Er-doped fiber laser and a silica fiber) arranged to emit pump light and a nonlinear fluoride fiber having a core (e.g., with an 8.5 m diameter; Table 1) arranged to receive the pump light, where the pump light and nonlinear fiber are arranged so that a supercontinuum comprising infrared wavelengths is generated in the nonlinear fiber from the pump light (“the goal of this experiment was to generate wavelengths longer than 2200 nm” at the last para. of Section II; “a continuum extending to a wavelength of ~ 3 m is generated” in the Abstract), the nonlinear fiber being a step-index fiber (defined by an all-solid core and cladding; Section II; Section II) and having a dispersion profile (having a ZDW and providing “a low-dispersion environment” for 
While the Hirano – Hagen combination does not expressly teach that the fiber core can comprise InF3, Kubota discloses (Abstract; col. 1, line 61 through col. 2, line 5) a nonlinear fiber for light amplification and lists a variety of suitable materials, the variety including halide glasses, the latter comprising fluoride glass (“the halide glasses as the host material of the core are fluoride glasses …”; col. 3, lines 20 - 22) which is a nonlinear material (as is both well-known and cited by Poletti).  Kubota expressly teaches (col. 6, lines 18 – 20) that the optical fiber can have a fluoride glass core comprising InF3. It would have been obvious to a person of ordinary skill in the art that the fluoride glass core of the nonlinear fiber of the Hirano – Hagen combination can additionally be doped with InF3, as a suitable/workable dopant material choice considered/cited by Kubota. The use of various materials/dopants, such as InF3, provides a great degree of flexibility in designing a desired fiber profile, including a dispersion profile (determined by the wavelength dispersions of all constituent materials) with a complex shape (such as that in Figs. 20 and 24 of Hirano).
Finally, the Hirano – Hagen – Kubota combination considers that the nonlinear fiber is an all-solid (not micro-structured) fiber and has a stepwise refractive-index profile (Figs. 3 and 19 of Hirano; Table 1 of Hagen).
In light of the foregoing analysis, the Hirano – Hagen – Kubota combination teaches expressly or renders obvious all of the recited limitations. 
Alternatively, a ZBLAN fiber of Hagen can have a dispersion profile designed/tailored/implemented according to the teachings of Hirano. Indeed, Hagen teaches that “solitons are more easily sustained and red-shifted in a low-dispersion environment” (para. flattened dispersion profile (with a reduced variation of dispersion around a zero value over a wavelength range) in order to increase the efficiency of supercontinuum generation (para. 0028, 0048, 0052, 0056, and 0064; claims 1 and 3). Thus, the implementation of a dispersion profile flattened around a zero value, as taught by Hirano, supports/furthers the goal of Hagen of a low-dispersion environment and ensures a high efficiency of supercontinuum generation over a wider wavelength range (due to dispersion profile flattening). The Hagen – Hirano – Kubota combination provides yet another alternative ground of rejections.
To sum up the applied rejections, the Hirano – Hagen – Kubota combination (and the alternative Hagen – Hirano – Kubota combination) considers a nonlinear optical fiber for generating a supercontinuum, when pumped by a pump light source, by using the same dispersion profile (Fig. 24 of the Hirano) and the same mechanism/phenomenon for creating supercontinuum (soliton red-shifting; last para. of Section I; Section II of Hagen) as those used by the claimed invention (e.g., Fig. 1a; pp. 3 – 5 of the instant application. The fiber can be made from a fluoride glass, such as ZBLAN (used by Hagen), which is the same material as that of the nonlinear fiber of the instant application. Kubota exemplifies nonlinear fibers comprising fluoride glass with InF3.  
Regarding claims 56 – 58, 64, 77, and 79, as a general comment essential for all these claims, it is noted that the Hirano – Hagen – Kubota combination considers a nonlinear fiber with a dispersion profile (Fig. 24 of Hirano) that has the same main features (including its shape) as that shown by Figs. 1a, 6, and 11a of the instant application. The nonlinear fiber has a core formed from the same material (fluoride/ZBLAN taught by Hagen) and is designed/optimized for the same application (supercontinuum generation in the mid-infrared region), wherein supercontinuum generation is produced using similar/same soliton-based enabling mechanisms (soliton red-shifting; last para. of Section I; Section II of Hagen) as those of the instant application. A person of ordinary skill in the art would be motivated to optimize the parameters of the nonlinear fiber of the Hirano – Hagen – Kubota combination for the same application/benefit (supercontinuum generation in an infra-red wavelength range with improved efficiency) and obtain optimum values of the dispersion profile and pump wavelengths that are same/comparable to the values recited by the claims.
Further for claim 56, Fig. 24 of Hirano shows that the peak wavelength (about 1550 nm) in a silica fiber is longer than 1.5 m and shorter than 24 m. The peak wavelength of a ZBLAN fiber would be longer than that of a silica fiber: Table 1 of Hagen clearly shows that ZBLAN has a dispersion profile shifted to longer wavelengths so that its ZDW is longer than that of silica by about 300 nm.
Further for claim 57, the difference between the peak wavelength and ZDW is about 200 nm and 60 nm in Figs. 4 and 20 of Hirano respectively. The difference would be greater in ZBLAN fibers due to their dispersion profiles stretched to longer wavelengths (see the arguments for claim 56).
  Further for claim 58, the Hirano – Hagen – Kubota combination considers that the minimum wavelength can be just under 2 m in a silica fiber (1.72 m in Fig. 24 of Hirano) and longer than 2 m in a ZBLAN fiber (due to ZBLAN having a dispersion profile shifted to longer wavelengths; see the arguments for claims 56 and 57).
  Further for claims 63 and 79, the Hirano – Hagen – Kubota combination considers that the generated supercontinuum extends into the mid-IR region longer than the ZDW (at least 1600 nm for ZBLAN), the range comprising wavelengths longer than 1800 nm (see the m is generated” (Abstract), which is longer than the minimum wavelength (about 1,72 m, as seen in annotated Fig. 24 of Hirano). Optimization/maximization of the supercontinuum spectral range (e.g., beyond the minimum wavelength) would be within the ordinary skill in the art (see the general comment above).
  Further for claim 66, the Examiner took official notice in the Office Action of 3/14/16 that such elements as a pulse picker and a frequency multiplier were well known in the art of optical light generators. Since Applicant has not traversed the official notice, the fact of common knowledge has become applicant admitted prior art. The use of a pulse picker and a frequency multiplier would have been an obvious choice for the source of the Hirano – Hagen – Kubota combination and well within the ordinary skill in the art, while providing a capability of adjusting a repetition rate of generated light (supercontinuum).
Further for claim 77, the Hirano – Hagen – Kubota combination considers that the ZBLAN fiber can have a length of about 1 m (e.g., 0.91 m in Table 1). Selection of a suitable/workable/optimum length would be within the ordinary skill in the art. 
Regarding claim 82, Kubota expressly teaches (col. 6, lines 18 – 20) that the optical fiber can have a fluoride glass core comprising InF3 with a concentration of 18 mol%, the concentration being with the recited range and hence, a prima facie case of obviousness exists (MPEP 2144.05). It is also noted that (i) the recited range limits depend on a particular application/implementation of the supercontinuum source (including the physical parameters and desired optical characteristics of a particular nonlinear fiber, a particular pump wavelength, etc.); that (ii) the instant application does not provide any criticality for the exact values of the recited 
Regarding claim 71, the teachings of Hirano, Hagen, and Kubota combine (see the arguments and motivation for combining as applied to claim 52 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claims 52. To sum up, the Hirano – Hagen – Kubota combination considers a supercontinuum light source (with a general scheme illustrated and described in Fig. 1 and Sections I and II of Hagen) comprising a pump light source (comprising an Er-doped fiber laser and a silica fiber) arranged to emit pump light and a nonlinear fluoride fiber having a core (e.g., defined by diameter 2c in Fig. 3 of Hirano; with an 8.5 m diameter; Table 1 of Hagen) arranged to receive the pump light, where the pump light and nonlinear fiber are arranged so that a supercontinuum comprising infrared wavelengths is generated in the nonlinear fiber from the pump light (“the goal of this experiment was to generate wavelengths longer than 2200 nm” at the last para. of Section II; “a continuum extending to a wavelength of ~ 3 m is generated” in the Abstract of Hagen), the nonlinear fiber having a dispersion profile (e.g., Fig. 24 of Hirano; Hagen uses a dispersion profile having a ZDW and providing “a low-dispersion environment” for generated solitons; para. bridging pp. 91 – 92; Table 1), 
wherein the core comprises a fluoride glass (ZBLAN which is a fluoride glass material that is a suitable/workable material choice, according to Hagen; see the notes under Table 1; Fig. 1 of Hagen) comprising InF2 and PbF2 within the recited concentration range (according to the teachings of Kubota; e.g., col. 6, lines 18 – 20; col. 4, lines 36 – 40), 
wherein the nonlinear fiber is a step-index fiber (defined by an all-solid core and cladding; Fig. 3b of Hirano; Section II of Hirano), and
wherein the dispersion profile meets the recited features (a) – (b), as detailed above for claim 52 (see annotated Fig. 24 of Hirano provided therein), and 
m (ZBLAN is transparent at wavelengths longer than 3 m), and 
wherein said pump light is arranged to comprise energy at one or more preferred pump wavelengths which are longer than said zero dispersion wavelength ZDW by 150nm or more (according to the teachings of Hirano, as detailed above for claim 52).

Claims 53 – 55, 59, 73, 74, 80, and 81 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hirano in view of Hagen, in view of Kubota, and further in view of Dudley.
Regarding claim 54, while the Hirano – Hagen – Kubota combination does not provide a detailed analysis of suitable/workable pump wavelengths, Dudley describes supercontinuum generation employing soliton-based methods (Section V; pp. 1147 – 1153), which is the same mechanism as that in Hagen and the instant application, and expressly teaches (Section VI. A “dependence on input pulse wavelength”, especially Fig. 13 and 1st complete par. on p. 1155) that the pump light must contain wavelengths longer than the ZDW of the fiber in order to generate light in a broad spectral range / supercontinuum: as seen, for a ZDW of 780 nm, a pump wavelength of 600 nm < ZDW in the uppermost graph in Fig. 13 produces a rather narrow spectral range, while a pump wavelength of 900 nm > ZDW in the bottommost graph results in a broad-spectrum/supercontinuum generated light. Dudley emphasizes that “For pump wavelengths exceeding 780 nm (examiner’s note: ZDW), the energy transferred into the anomalous GVD regime increases, and soliton dynamics play an increasingly important role” (1st complete par. on p. 1155, emphasis added). It would have been obvious to a person of ordinary longer than the ZDW (1630 nm for ZBLAN) of the dispersion profile, as expressly taught/shown by Dudley, so that a broad-spectrum/supercontinuum of the generated light can be created (Fig. 13; 1st complete par. on p. 1155 of Dudley). 
Regarding claim 55, as for a particular offset between the ZDW and a (longer) pump wavelength(s), Dudley provides, by way of example but not limitation, a difference of 900 – 780 = 120 nm (bottommost graph in Fig. 13) for a ZDW of 780 nm, which corresponds to a material different than ZBLAN (of Hagen) and is significantly shorter/smaller that the ZDW of ZBLAN (around 1630 nm in Table 1 of Hagen). For the much larger/longer ZDW of ZBLAN, a corresponding/optimum offset would be more than 120 nm. It is also noted that that (i) the recited lower range limit (200 nm) depends on a particular optical fiber (its layer structure and sizes and compositions of the constituent layers, etc.); that (ii) the instant application does not provide any criticality for the exact value of the recited range limit; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that “A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective.” In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for a person with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, Dudley expressly teaches (Fig. 13; 1st complete par. on p. 1155) affects/impacts the spectral width of the generated light. 
Regarding claims 53, 73, and 74, the Hirano – Hagen – Kubota – Dudley combination considers that the pump wavelength(s) is preferably longer than the ZDW (in order to generate a broad spectrum/supercontinuum; see the arguments above for claims 54 and 55) but can be shorter than the peak wavelength.  Optimization of the pump wavelength relative to the ZDW and the peak wavelength would be well within the ordinary skill in the art.  
Regarding claim 59, the Hirano – Hagen – Kubota – Dudley combination considers a flattened dispersion profile designed/optimized for supercontinuum generation with a given pump source/wavelength. The nonlinear fiber is arranged so that for a range of wavelengths (around the minimum wavelengths in Fig. 24 of Hirano) the dispersion is lower than the dispersion at the preferred pump wavelengths (on the left side of the peak wavelengths) by about 0.5 ps/(nm*km) between the dispersion values at the peak and minimum wavelengths. It is also noted that that (i) the recited range limit (5 ps/nm/km) depends on a particular optical fiber (its layer structure and sizes and compositions of the constituent layers, etc.); that (ii) the instant application does not provide any criticality for the exact value of the recited range limit; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233).
Regarding claims 80 and 81, Dudley provides, by way of example but not limitation, a pump light source with a peak power level of 500W and a pulse duration of 10 – 500 ps which at least overlap with the corresponding recited ranges and a prima facie case of obviousness exists (MPEP 2144.05; see also the general comment for claims 53 – 59, 63, 64, and 73 – 75 above). 

Claim 67 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hirano in view of Hagen, in view of Kubota, and further in view of Knox et al (US Pat. # 7,403,688 B2).
Regarding claim 67, while the Hirano – Hagen – Kubota combination does not detail such characteristic of the generated supercontinuum as its relative intensity noise (RIN), Knox discloses an optical fiber for production of low-noise supercontinuum (Abstract) and expressly teaches (col. 6, lines 50 - 56) that the generated supercontinuum can have RIN values as low as -123 dB/Hz. It would have been obvious to a person of ordinary skill in the art of nonlinear fibers and fiber-optic light generators that the supercontinuum source contemplated by the Hirano – Hagen – Kubota combination can be configured to generate a low-RIN supercontinuum, as illustrated and quantified by Knox, so that a supercontinuum source with a stable output power level can be enabled and provide a stable input power level to other devices (“important for many applications that needs [sic] stable input power”; col. 6, lines 53 – 56 of Knox).  

Claims 65, 68 – 70, 76, 83, and 84 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hirano in view of Hagen, in view of Kubota, and further in Xia.
Regarding claims 68, 69, and 83, the teachings of Hirano, Hagen, and Kubota combine (see the arguments and motivation for combining as applied to claim 52 above) to teach expressly or renders obvious a supercontinuum light source (with a general scheme illustrated and described in Fig. 1 and Sections I and II of Hagen) comprising a pump light source (comprising an Er-doped fiber laser and a silica fiber) arranged to emit pump light and a nonlinear fluoride fiber having a core (e.g., defined by diameter 2c in Fig. 3 of Hirano; with an 8.5 m diameter; Table 1 of Hagen) arranged to receive the pump light, where the pump light “the goal of this experiment was to generate wavelengths longer than 2200 nm” at the last para. of Section II; “a continuum extending to a wavelength of ~ 3 m is generated” in the Abstract of Hagen), the nonlinear fiber having a dispersion profile (e.g., Fig. 24 of Hirano; Hagen uses a dispersion profile having a ZDW and providing “a low-dispersion environment” for generated solitons; para. bridging pp. 91 – 92; Table 1), 
wherein the core comprises a fluoride glass (ZBLAN which is a fluoride glass material that is a suitable/workable material choice, according to Hagen; see the notes under Table 1; Fig. 1 of Hagen) comprising InF2 (according to the teachings of Kubota; e.g., col. 6, lines 18 – 20; col. 4, lines 36 – 40), 
wherein the nonlinear fiber is a step-index fiber (defined by an all-solid core and cladding; Fig. 3b of Hirano; Section II of Hirano), and
wherein the dispersion profile meets the recited features (a) – (b), as detailed above for claim 52 (see annotated Fig. 24 of Hirano provided therein), and 
wherein the nonlinear fiber (which can be formed of ZBLAN, according to Hagen) is transparent at a wavelength longer than 3 m (ZBLAN is transparent at wavelengths longer than 3 m), and 
wherein said pump light is arranged to comprise energy at one or more preferred pump wavelengths which are longer than said zero dispersion wavelength ZDW by 150nm or more (according to the teachings of Hirano, as detailed above for claim 52).
As for the recited core diameter of less than 7 m and numerical aperture of more than 0.26, the Hirano – Hagen – Kubota combination does not explicitly state that the contemplated nonlinear fiber (made of fluoride glass) can have  BOTH a large numerical aperture value AND a small core diameter. However, Xia describes (e.g., Abstract; Tables II) a nonlinear optical fiber with a fluoride glass (ZBLAN) core (the same type as that in Hagen) for supercontinuum high numerical aperture values and small core diameters. For example, fiber FL#5 has a NA value of 0.3 and a core diameter of 7 m, while fiber FL#3 has a NA value of 0.16 and a core diameter of 5.7 m, the NA values and core diameters being comparable to, or overlapping with, the corresponding recited ranges. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the nonlinear fiber of the Hirano – Hagen – Kubota combination can have both a high index contrast (large NA) and a small core diameter, as exemplified by Xia, to result in particular designs having such parameters within the recited ranges. As a further comment, Table II of Xia clearly shows that the reduction of the core dimeter from 10.6 m in FL#2 down to 7.0 m in FL#5 extends the long-wavelength limit of the generated continuum from 4.1 m in FL#2 to 4.3 m in FL#5. This is accomplished by keeping the light confinement by increasing the numerical aperture NA from 0.2 in FL#2 to 0.3 in FL#5. An optical fiber is designed by simultaneously adjusting/optimizing a set of parameters, as is clearly shown in Table II wherein Xia adjusted/decreased the core diameter AND adjusted/increased the numerical aperture of FL#5 relative to FL#2 (see the additional explanation in the Section “Response to Amendments / Remarks” provided in the Office Action of 8/15/19).  The trend in Table II can be continued to core diameters below 7.0 m as long as the numerical aperture is increased by a corresponding amount to retain tight light confinement and low loss bending loss. Even if we assumed, arguendo, that 7.0 m is an absolute optimum value to be used as a target value for manufacturing, a core dimeter of an actual/manufactured fiber can still end up being less than 7.0 m due to manufacturing errors/tolerances, and such fiber would be fully operational. It is also noted that it has been held that disclosed examples and preferred embodiments do not constitute 
It is also noted that that (i) the recited range limits (a core diameter < 6.8 m and NA > 0.26) depend, inter alia, on a particular optical fiber (its layer structure and sizes and compositions of the constituent layers, etc.); that (ii) the instant application does not provide any criticality for the exact values of the recited range limits; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that “A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective.” In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for a person with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Hirano – Hagen – Kubota – Xia combination emphasizes the importance of a properly designed dispersion profile (Poletti) and Poletti expressly teaches that both “high index contrasts (Examiner’s note: large NA values) and small core diameters are needed, producing extremely high nonlinearities” (3rd par. on p. 80, emphasis added). Thus, the Hirano – Hagen – Kubota – Xia combination recognizes the code diameter and numerical apertures to be result-effective parameters.
In light of the foregoing analysis, the Hirano – Hagen – Kubota – Xia combination teaches expressly or renders obvious all of the recited limitations.  
Regarding claims 65, 70, 76, and 84, the Hirano – Hagen – Kubota – Xia combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 52 and 68. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896